{¶ 32} I would find that Appellants did not preserve their objections to the jury instructions because Appellants failed to object on the record. Since there is no record that the Judge actually received the written objections, which were filed on the second to last day of trial, I cannot find that the Judge had the opportunity to consider Appellants' objections before she instructed the jury. As I find no error in this Court's analysis of the jury instructions, I agree with the ultimate disposition of Appellants' first assignment of error.